203 F.2d 956
W. J. LAUGHLIN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11727.
United States Court of Appeals Sixth Circuit.
April 15, 1953.
Amended May 7, 1953.

Petition to Review Decision of the Tax Court.
John M. Hudson, Detroit, Mich., for petitioner.
Charles S. Lyon, Charles W. Davis, Wm. D. Crampton, George F. Lynch and H. Brian Holland, Washington, D. C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the opinion of the Tax Court be adopted as the opinion of this court on review, and that the decision appealed from be and is hereby affirmed in accordance with such opinion and the findings of fact of the Tax Court.

Amended Order

3
The above cause coming on to be heard, and it appearing that during the calendar year of 1946, Edna V. Laughlin received dividends in the amount of $59.50 from securities owned by her, which amount she reported on her separate income tax return for that year, and it appearing that the Commissioner and the Tax Court erred in including the said amount in the income of petitioner, W. J. Laughlin, and it being agreed by the above parties that the inclusion of said amount as the income of W. J. Laughlin was a mistake, and the decision of the Tax Court having been affirmed in accordance with the opinion of that court; and counsel for petitioner having properly called the attention of the court to this mistake; and the court being duly advised,


4
Now, therefore, it is ordered, adjudged, and decreed that the order heretofore entered affirming the decision of the Tax Court be and is hereby amended, and that the decision of the Tax Court be affirmed with the exception of its conclusions with reference to the above dividends; and that the cause be remanded for further proceedings in accordance with this order.